George Rose Smith, Justice, concurring. This is not a condemnation proceeding in which the appellant’s land is about to be taken. All the appellant alleges is that certain landowners filed a petition to form a district to improve the L’Anguille River. Notice by publication was given, under the statute, of a hearing for the determination of whether the district should be formed. Presumably the matter was of sufficient local interest to put resident landowners on notice that the question of improving the river was at issue. The appellant has not alleged anything to the contrary. I do not think that with respect to the mere formation of the district there is any due process requirement that all landowners be made defendants by name, with service of process upon residents and the appointment of attorneys ad litem for nonresidents, yet that is what the appellant contends. There is no threat to the appellant’s land until benefits, if any, have been assessed and taxes have been levied. At that time the appellant may have a ground for complaint under the due process clause, but that point in the proceeding is not shown to have yet been reached. It is immaterial that the point was not argued below, as the dissenting opinion notes, for we affirm a correct decision even though the right reason was not given by the trial court. Reeves v. Ark. La. Gas Co., 239 Ark. 646, 391 S.W. 2d 13 (1965).